DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 4, and 8 were amended in the response filed on 3/11/2021.  Claims 1, 3-6, and 8 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Lines 16-18 of claim 1 recite the following:

    PNG
    media_image1.png
    115
    920
    media_image1.png
    Greyscale

	The final two lines of this excerpt were deleted and replaced by the following: --manner that the gaseous phase outlet of reactor (n+1) is linked to the gaseous phase 
	Lines 19-21 of claim 1 recite the following: 

    PNG
    media_image2.png
    115
    920
    media_image2.png
    Greyscale

	The final two lines of this excerpt were deleted and replaced by the following: --connected in such a manner that the liquid phase outlet of reactor (n) is linked to the lateral liquid phase inlet of the reactor (n+1) with the exception of the first reactor, wherein the at least a lateral liquid phase inlet includes the methacrylamide, methanol, and water lateral inlets,--.
	Lines 22-23 of claim 1 recite the following: 

    PNG
    media_image3.png
    91
    934
    media_image3.png
    Greyscale

	The final line of this excerpt was deleted and replaced by the following: 
--outlet of reactor (n) being linked to said another lateral liquid phase inlet of said reactor (n);
	wherein said series of linked reactors further comprises an additional reactor (N+1) comprising: 
	at least a first and a second lateral liquid phase inlet located at the lower part, 
	at least a gaseous phase outlet at the top of the upper part, 
	at least a liquid phase outlet located at the bottom of the lower part, and 
at least a lateral steam inlet located at the lower part, 

	In line 1 of step a) of claim 1, the word “Introducing” was deleted and replaced by –introducing--.
	In line 2 of step b) of claim 1, the phrase “reactor n+1” was deleted and replaced by –reactor (n+1)--.
	In line 3 of step b) of claim 1, the phrase “reactor n” was deleted and replaced by –reactor (n)--.
	Lines 4-6 of step b) of claim 1 were deleted and replaced by the following: --reactor (n) for mixing said gaseous phase with the liquid flow, wherein said distributor comprises a pipe running horizontally from a lateral wall of the reactor to the middle of the reactor with the end located in the middle of the reactor comprising at least three nozzles in the liquid phase,--. 
	In line 1 of step d) of claim 1, the phrase “reactor n into the reactor n+1” was deleted and replaced by –reactor (n) into the reactor (n+1)--.
	In line 2 of step d) of claim 1, the phrase “reactor (n+1)” was deleted and replaced by –reactor (n+1)--.
claim 3, the phrase “reactor n” was deleted and replaced by –reactor (n)--.
	In the final line of claim 5, the word –the—was inserted before the word “reactor”.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas F. Roland on 3/30/2021.
Withdrawn Claim Objections/Rejections
The Applicant's amendments, dated 3/11/2021, are sufficient to overcome the objection(s) to claim 1 (see p. 3-4 of the OA dated 12/15/2020).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments and arguments, dated 3/11/2021 (see p. 5-8), in addition to the above Examiner’s amendment, with respect to the 35 USC 112(b) rejection(s) of claims 1, 3-6, and 8 (see p. 4-8 of the OA dated 12/15/2020), have been fully considered and are found to be persuasive.  Therefore the rejections are withdrawn.
The above Examiner’s amendment was sufficient to overcome the 35 USC 103 rejection of claims 1, 3-6, and 8 as being unpatentable over Dubois (US 2011/0318515) in view of Kouno (US 5360926) and Kippax (US 4795824) (see p. 8-18 of the OA dated 12/15/2020).  In an interview dated 3/30/2021 (see attached interview summary), the Examiner indicated that the Applicant’s arguments regarding said rejection (see p. 8-10 of the response filed on 3/11/2021) were fully considered but were claim 1.  Therefore the rejection is withdrawn.
Allowable Subject Matter
Claims 1, 3-6, and 8 are allowed for the reasons set forth above, which distinguish the instantly claimed process from the closest prior art.  Also see JP2588581 (of record, see p. 23 of the OA dated 12/15/2020), which also fails to teach or suggest the newly amended claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622